Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738, supra) in which he seeks to be relieved of the assignment to prosecute this appeal. In this brief, counsel states that the defendant asked him to raise as an issue that he was denied effective assistance of counsel. Counsel noted that his issue is not meritorious and then proceeded to discuss at some length why this issue lacks merit. By presenting the appeal in this fashion, counsel denied the defendant the effective assistance of appellate counsel (see, People v Vasquez, 70 NY2d 1). Counsel disparaged the claim his client wanted addressed and "for all practical purposes, precluded his client from presenting them effectively in a pro se brief’ (People v Vasquez, supra, at 4; People v Flythe, 178 AD2d 429; cf., People v Pujáis, 137 AD2d 102). Accordingly, new counsel must be assigned and consideration of the appeal deferred until the filing of further briefs. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.